IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ZAVON DESHAWN TAYLOR,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3435

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 26, 2016.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Nancy A. Daniels, Public Defender, and Wendy S. Loquasto, Special Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Zavon DeShawn Taylor appeals from his judgment and sentence for

unarmed carjacking. Although the circuit court attempted to strike certain costs

pursuant to Taylor’s request in a motion under Florida Rule of Criminal Procedure

3.800(b)(2), the circuit court did so after its jurisdiction under that rule expired.
Therefore, we must declare the corrected judgment and sentence a nullity and

remand for re-entry of that order. See Calidonio v. State, 951 So. 2d 87, 88 (Fla.

1st DCA 2007) (explaining that an order entered after the expiration of the time for

ruling on a motion under Rule 3.800(b)(2) is a nullity); Sessions v. State, 907 So.
2d 572, 573 (Fla. 1st DCA 2005). We also reverse as to an error in the separate

order of probation. The circuit court improperly imposed a condition requiring

Taylor to “obtain” a GED or high school diploma. See Rodriguez v. State, 768 So.
2d 1234, 1236 (Fla. 5th DCA 2000), overruled on other grounds as stated in Mier

v. State, 58 So. 3d 319, 321 (Fla. 1st DCA 2011). We remand for the court to

modify this condition to conform to the requirements of section 948.037(1),

Florida Statutes (2012), which would require Taylor to make a “good faith effort”

to achieve such skills or diploma. We affirm as to Taylor’s remaining arguments.

As the acts required by this opinion are ministerial in nature, Taylor need not be

present for the court to undertake them.

      AFFIRMED in part; REVERSED in part; and REMANDED.

WETHERELL, RAY, and KELSEY, JJ., CONCUR.




                                           2